OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted of the offense of rape of a child. Punishment was assessed by the jury at imprisonment in the Texas Department of Corrections for 99 years after having found the enhancement paragraph to be true. The conviction was reversed by the Dallas Court of Appeals in a published opinion by Justice Stewart, with a dissenting opinion by Justice Guillot. Hill v. State, 658 S.W.2d 705 (Tex.App.1983).
The Court of Appeals reversed the conviction finding the evidence insufficient to support the appellant’s conviction in absence of both corroboration and prompt outcry, relying upon the original opinion of this Court in Hernandez v. State, 651 S.W.2d 746 (Tex.Cr.App.1983). However, on June 8, 1983, this Court, on rehearing, adopted the concurring opinion as the majority opinion. Hernandez v. State, 651 S.W.2d 746 (Tex.Cr.App.1983).
Therefore, pursuant to the authority conferred on this Court by Articles 44.37 and 44.45(b), V.A.C.C.P., Tex.Cr.App.R. 304(a), the State’s petition for discretionary review is granted. Sanchez v. State, 628 S.W.2d 780 (Tex.Cr.App.1982); Froyd v. State, 633 S.W.2d 884 (Tex.Cr.App.1982). The case is remanded to the Court of Appeals for the Fifth Supreme Judicial District for reconsideration of the sufficiency contention and others presented by the appellant but not addressed by the Court of Appeals.
IT IS SO ORDERED.